Citation Nr: 0119904	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
classified by the RO as major depression and paranoia, and 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Pittsburgh, Pennsylvania RO, which denied service connection 
for a psychiatric disorder, characterized as major depression 
and paranoia and schizoaffective disorder.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder.  By rating 
action in June 2000, the RO determined that the veteran's 
major depression and paranoia and schizoaffective disorder 
clearly and unmistakable preexisted service and were not 
aggravated thereby.  The basis for finding that the 
presumption of soundness was rebutted included a history 
related by the veteran of depression since junior high 
school.

The United States Court of Appeals for Veterans Claims has 
held that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The record is inadequate for final appellate review 
as the veteran has identified treatment records which may be 
available which are not contained in the claims folder.  
Specifically, she reported treatment at The Meadows in March 
1987, Ridgway Hospital in 1990, and St. Mary's Regional 
Hospital.  The Board deems it necessary for the RO to obtain 
all pertinent treatment records not already associated with 
the claims file.

In addition, a VA examination would be helpful to determine 
the exact diagnosis(es) of any psychiatric disability and its 
relationship to service.  The importance of appearing for 
such examination is stressed, and the regulation pertaining 
thereto is set forth below:



Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

In addition to the above, the veteran appears to be filing a 
claim for service connection for PTSD, based on a personal 
assault in service.  See letter from the RO to the veteran 
dated in January 2000.  Therein, she was advised by the RO 
that their records indicated that she filed a claim for Post 
traumatic stress disorder.  There is no rating action 
addressing this issue.  Appropriate action should be taken 
with regard to this matter.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 as codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act as codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied. 

2.  The veteran should be informed of the 
need to submit medical evidence that she 
has PTSD and that any currently diagnosed 
PTSD may be associated with a personal 
assault in service.  Development should be 
accomplished by the RO in accordance with 
the VCAA, to include complying with the 
manual provisions pertaining to the 
development of personal assault cases and, 
if appropriate, expanding the examination 
questions below to encompass PTSD.  
Thereafter, the RO should adjudicate the 
issue of service connection for PTSD based 
on a sexual assault in service. 

If the decision is unfavorable to the 
veteran, a Supplemental Statement of the 
Case should be issued.  The veteran and 
her representative are advised that a 
substantive appeal must be filed if the 
Board is to address the issue of service 
connection for PTSD.

3.  The veteran should be notified of the 
need to submit the names of all medical 
care providers, not previously mentioned, 
who treated her before or after service 
for psychiatric symptoms or substance 
abuse.  An attempt to obtain all indicated 
records should be made.  If the records 
cannot be obtained by the VA, the RO 
should notify the veteran and afford her 
the opportunity to obtain the records on 
her own.

4.  An additional attempt should be made 
to obtain all medical records, including 
the hospital summary, prepared in 
connection with the veteran's 
hospitalization on August 31, 1977 in 
service while stationed in Frankfurt 
Germany.  (Available records show 
hospitalization of the veteran while with 
the HHC V Corps, USAREUR, 97th General 
Hospital, APO, New York 09757.)

5.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding medical 
records, VA and private, identified by the 
veteran relating to any psychiatric 
treatment before and after service.  
Specifically, records should be obtained 
from The Meadows (pertaining to treatment 
in March 1987), Ridgway Hospital 
(pertaining to treatment in 1990), and St. 
Mary's Regional Hospital.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and her representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in her possession, and the RO 
should afford her the opportunity to do so 
before arranging for her to undergo 
examination.

6.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to ascertain the correct 
diagnosis(es) and date of onset of each 
diagnosed disability.  The claims folder 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should:

I.  Thoroughly review the claims 
folder and a copy of this Remand 
prior to examination.

II.  Provide diagnoses as to all 
existing psychiatric disabilities 
and the date of onset of each 
disability.

III.  Express an opinion as to 

	a.  Whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disability had 
its onset in or is otherwise related 
to military service.  

	b.  Whether it is at least as 
likely as not that a psychosis was 
manifested within one year 
postservice.

The emphasized standard of proof 
should be utilized when formulating 
a response.

IV.  Provide supporting rationale 
for all opinions expressed.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran, to include the address to 
which sent.

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the RO should:

I.  Provide the veteran and the 
veteran's representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, a summary 
of the evidence received since the 
last SOC and any applicable laws and 
regulations not appearing in the 
last SOC.  

II.  Allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


